Title: To Thomas Jefferson from Oliver Evans, 27 August 1806
From: Evans, Oliver
To: Jefferson, Thomas


                        
                            Sir
                            
                            Phila Augt 27th 1806
                        
                        Agreeably to your Orders I Shiped June 30th on bord the Schooner Samuel Benjn. Lord Master for Richmond and
                            consigned to gibson & Jefferson Bolling Cloths Harness leather & Scale beams amting to 344.94/100 Dolls I
                            have been Called on for payment for the Harness and have pd for the Scale beams. You will greatly oblidge me by remiting
                            the amt—
                  Your Obdt Huml Servt
                        
                            Oliver Evans
                            
                        
                        
                            P.S I enclosed to you the bill on 4th July
                        
                    